       Case 1:15-cv-00737-RCL Document 107 Filed 02/08/21 Page 1 of 16




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


MAGGIE SMITH, et al.,

       Plaintiffs,

       v.                                        Civil Action No. 15-737 (RCL)

DISTRICT OF COLUMBIA,

       Defendant.


                    DEFENDANT’S OPPOSITION TO
            PLAINTIFFS’ MOTION TO COMPEL RESPONSES TO
        INTERROGATORY AND DOCUMENT PRODUCTION REQUESTS

                                 INTRODUCTION

      In their motion to compel, plaintiffs seek information that the District of

Columbia (the District) is prohibited from providing, would be irrelevant to the

question of liability, and would be unduly burdensome to produce. In this suit,

plaintiffs allege that the District’s enforcement of previous laws prohibiting the

carrying of firearms and ammunition in public—and the District’s seizure of that

property at arrest—violated plaintiffs’ constitutional rights in the period before the

courts invalidated such laws and the District amended them.

      Now, plaintiffs seek broad, multi-jurisdiction criminal history information of

all potential class members; specifically, they seek to determine whether those

persons have a “disqualifying condition” in their past that would prevent them from

currently registering a handgun in the District or obtaining a license to carry a

concealed pistol. But the District is prohibited from providing that information under
       Case 1:15-cv-00737-RCL Document 107 Filed 02/08/21 Page 2 of 16




the “Duncan Ordinance,” 1 DCMR § 1004, and longstanding law. Moreover, whether

putative class members have a disqualifying condition is irrelevant to the current

determination of liability, because charges under those provisions may only be

brought by the United States Attorney’s Office (USAO), not the District of Columbia.

Such information may become relevant, if at all, to determine damages for putative

class members, but production is unwarranted now. In any event, the District has

already provided relevant information relating to putative class members based on

records from the Metropolitan Police Department (MPD) and the Superior Court of

the District of Columbia; the burden to gather and produce broad criminal history

information from any other jurisdiction, would be onerous and disproportionate to the

needs of the case. The Court should therefore deny plaintiffs’ motion to compel

discovery.

                                   BACKGROUND

I.    Procedural History

      Plaintiffs’ putative class action challenges their arrests and prosecutions (and

the seizure of their property), at a time before the courts invalidated laws relating to

firearms and ammunition. See Smith v. District of Columbia, 387 F. Supp. 3d 8, 13–

16 (D.D.C. 2019).1 Among the provisions plaintiffs challenge is D.C. Code § 22-4504

(2013), which prohibited all carrying of weapons in public in the District. E.g., Second

Am. Compl. ¶¶ 56–57.




1    The Class Period is from May 15, 2012 through October 10, 2014. Second Am.
Compl. [50] ¶ 4.
                                           2
       Case 1:15-cv-00737-RCL Document 107 Filed 02/08/21 Page 3 of 16




      Following the Court’s denial of the District’s motion to dismiss plaintiffs’

Second Amended Complaint, the Court entered a Scheduling Order [80] and the

Parties began discovery. The Parties negotiated a proposed protective order which

the Court entered on the docket. See Protective Order [83]. The order provides that:

“Nothing in this Protective Order shall be construed to require the production of

CONFIDENTIAL INFORMATION privileged or otherwise protected from disclosure

(Protected Material).” Id. § IX.A.

      Plaintiffs’ second set of interrogatories sought, among other information, the

identities of any person:

      who was, as of the time of their arrest … either in D.C or anywhere else
      in the United States: (1) a drug addict; (2) had ever been convicted of a
      felony; (3) had ever been convicted of a firearms charge; (4) had ever
      been convicted of a misdemeanor crime of domestic violence of an
      intrafamily offense, such as one defined in D.C. Official Code § 16-
      1001(8); (5) subject to a civil protection order issued in relation to
      domestic violence and required the person to relinquish possession of
      any firearms; or (6) had been judged mentally incompetent by a court.

Pls.’ Ex. 1B [96-2] at 6 (Interrogatory No. 5).

      The District objected to the interrogatory “as overly broad and unduly

burdensome because [it] seeks information that is not captured at arrest; the

information requested would have to be obtained by individually searching numerous

databases, federal and local, for each of the more than 4,500 individuals identified …

.” Id. The District also objected on the basis of relevance, “because the information

requested relates to the qualifications necessary to register a firearm in the District

but there was no concealed-carry licensing regime in place in the District until

October 2014 [and thus plaintiffs’ requested information would go beyond the Class

                                            3
         Case 1:15-cv-00737-RCL Document 107 Filed 02/08/21 Page 4 of 16




Period]. Because it is irrelevant to the allegations in the Complaint, the request is

not proportional to the needs of this case.” Id. at 6–7.2

         On November 6, 2020, the District designated, under Fed. R. Civ. P. 30(b)(6),

Donald V. Dudley, Sr., of MPD to testify about a number of topics concerning MPD’s

“Cobalt” records management system. See Ex. 1 (Nov. 2020 Notice of Deposition).

During his deposition, Mr. Dudley testified about the Computerized Criminal History

(CCH) database, which is part of the Washington Law Enforcement System

(WALES). See Pls.’ Ex. 26 [97-1] at 5–7.

         After Mr. Dudley’s deposition, plaintiffs requested, among other things, “a

supplemental response of criminal histories of class members from WALES[.]” See

Ex. 2 (Nov. 16, 2020 Email from A. Saindon to W. Claiborne) at 1–2. The District

responded, noting that “[t]he information [plaintiffs’ counsel] requested remains

irrelevant here and overly burdensome to produce. Moreover, the ‘Duncan

Ordinance,’ 1 DCMR Ch. 1000, prohibits [the District] from providing the records …

.” Id.

         Plaintiffs then sought to depose a specific MPD employee “about criminal

history data pull capabilities and DC code numbers[.]” See Ex. 3 (Nov. 19, 2020 Email




2     At the start of the Class Period, District law prohibited any person from
possessing a firearm who: had ever been convicted of a felony, D.C. Code § 22-
4503(a)(1) (eff. June 9, 2011 to Sept. 25, 2012); was a drug addict, id. § 4503(a)(4);
had ever been convicted of a District firearms charge, id. § 4503(a)(2); had ever been
convicted of “intrafamily offense,” id. § 4503(a)(6); or was subject to a civil protection
order related to domestic violence that required relinquishment of a firearm, id. §
4503(a)(5).
                                            4
       Case 1:15-cv-00737-RCL Document 107 Filed 02/08/21 Page 5 of 16




from A. Saindon to W. Claiborne) at 1. Again, the District objected, citing relevance

and the Duncan Ordinance. Id.

      On December 2, 2020, plaintiffs served a revised deposition notice under Rule

30(b)(6), listing additional MPD “arrest process” topics, including “[w]hat policies and

practices did MPD follow for searching for criminal history and mental health

background of arrestees processed by MPD on weapons charges during the Class

Period … .” Ex. 4 (Dec. 2020 Notice of Deposition).

      In response to that notice, on January 13, 2021, the District produced MPD

Commander John Haines, who testified that arresting officers or booking technicians

can conduct background, criminal-history checks on arrestees, but that performing

such searches is not an MPD practice or requirement and consequently not performed

on a regular basis. See Ex. 5 (Haines Dep. Tr. Excerpts) at 3–5. Commander Haines

also testified that for purposes of determining whether arrestees had a criminal

history that would allow them to be charged under one of the “restricted categories”

of D.C. Code § 22-4503(a)(1) to (a)(6), such searches would be done “later in the

process” by the USAO or during grand jury proceedings—because they involve

felonies—rather than by MPD. Id. at 5–7.

      Despite “numerous conferences and emails,” the Parties have been unable to

resolve the discovery issues presented in plaintiffs’ motion to compel. Pls.’ Mot. at 3.

II.   The Duncan Ordinance

      The Duncan Ordinance, named after the then-Corporation Counsel, was

adopted by the D.C. Board of Commissioners in 1967 to prohibit the use of arrest



                                           5
       Case 1:15-cv-00737-RCL Document 107 Filed 02/08/21 Page 6 of 16




records for employment qualification purposes. Jacobs v. Experts, Inc., 212 F. Supp.

3d 55, 81 and n.21 (D.D.C. 2016), vacated in part on reconsideration, sub nom.

DeLorenzo v. HP Enter. Servs., Civil Action No. 15-216 (RMC), 2016 WL 6459550

(D.D.C. Oct. 31, 2016). See also Morrow v. District of Columbia, 417 F.2d 728, 731

(D.C. Cir. 1969) (discussing genesis of Duncan Ordinance). Cf. Utz v. Cullinane, 520

F.2d 467, 486 (D.C. Cir. 1975) (noting that the Duncan Ordinance prohibits “the

routine dissemination of adult arrest records to the FBI.”).

      Adult arrest records in the District may only be released to “law enforcement

agents” for “law enforcement purposes.” 1 DCMR § 1004.1.3 The term “arrest record”

is defined broadly as “a record of each case in which an individual in the custody of

any police force or of the United States Marshal is charged with having committed a

criminal offense in the District[,]” including where a person is released “without

having his guilt or innocence of the charge determined by a court … .” D.C. Code § 5-

113.02 (2020).

      Even when arrest records may be disseminated, they must be released “in a

form which reveals only entries relating to offenses which have resulted in convictions

or forfeitures of collateral in a court proceeding.” 1 DCMR § 1004.4. Persons seeking

arrest records of other individuals must “present releases in appropriate form

executed by the persons to whom the records may relate.” Id. § 1004.7.




3     “Law enforcement agent” in this context includes defense attorneys “with
respect only to the records of their client defendants[.]” 1 DCMR § 1004.2.
                                          6
       Case 1:15-cv-00737-RCL Document 107 Filed 02/08/21 Page 7 of 16




                              STANDARD OF REVIEW

      Federal Rule of Civil Procedure 37(a)(3) permits a party seeking discovery to

move for an order compelling an answer or production if another party fails to answer

an interrogatory or to produce documents. See also Fed. R. Civ. P. 26 (governing

discovery generally); Fed. R. Civ. P. 33 (interrogatory requests). “Courts consider the

prior efforts of the parties to resolve the dispute, the relevance of the information

sought, and the limits imposed by Rule 26(b)(2)(C) when deciding whether to grant a

motion to compel.” Barnes v. District of Columbia, 289 F.R.D. 1, 5–6 (D.D.C. 2012).

“[T]he party seeking to compel discovery has the burden of proving that a discovery

response is inadequate.” Id. at 6.

      “[A]ll discovery is subject to the balancing test ... that requires a court to limit

the discovery ‘otherwise allowed by these rules’ if the burden outweighs its likely

benefit.” Arochi v. Novak Druce Connolly Bove & Quigg, LLP, Civil Action No. 18-

2266 (APM), 2020 WL 7260439, at *1 (Oct. 19, 2020) (quoting Intervet, Inc. v. Merial

Ltd., 252 F.R.D. 47, 49 (D.D.C. 2008) (quoting Fed. R. Civ. P. 26(b)(2)(C)).

      “The scope of discovery generally includes that which ‘is relevant to any party’s

claim or defense and proportional to the needs of the case, considering the importance

of,’ … ‘the parties’ relative access to relevant information, the parties’ resources, the

importance of discovery in resolving the issues, and whether the burden or expense

of the proposed discovery outweighs its likely benefit.’” Williams v. United States, 331

F.R.D. 1 (D.D.C. 2019) (citing Fed. R. Civ. P. 26(b)(1)) (emphasis added). “The party



                                           7
       Case 1:15-cv-00737-RCL Document 107 Filed 02/08/21 Page 8 of 16




seeking discovery must first demonstrate that the information sought is within the

scope of discoverable information under Rule 26.” United States v. All Assets-Held at

Bank Julius Baer & Co., Ltd., 202 F. Supp. 3d 1, 6 (D.D.C. 2016). “If that party carries

its burden, the party resisting discovery then must show ‘why discovery should not

be permitted.’” Id. (citation omitted).

      Class discovery is governed by the general limitations outlined in Rule 26(b)(1).

See, e.g., In re Sealed Case (Medical Records), 381 F.3d 1205, 1215 (D.C. Cir. 2004)

(citing Laxalt v. McClatchy, 809 F.2d 885, 890 (D.C. Cir. 1987)) (observing in

reference to Rules 26(b)(2) and 26(c) that “[i]t is appropriate for the court, in

exercising its discretion … to undertake some substantive balancing of interests … .”

(internal quotation marks omitted)).

                                     ARGUMENT

I.    The Duncan Ordinance Prohibits the District from Providing the Requested
      Information.

      Plaintiffs seek the criminal histories of all potential class members, see Pls.’

Mot. at 1–2, but the District is prohibited from providing that information. The

Duncan Ordinance “continue[s] to restrict the government’s use and dissemination of

arrest records … .” Newspapers, Inc. v. Metro. Police Dep’t, 546 A.2d 990, 993, 1001

n.20 (D.C. 1988).

      As explained above, the Duncan Ordinance authorizes the release of criminal-

history information to law enforcement agents only for “legitimate law enforcement

purposes.” Newspapers, Inc., 546 A.2d at 993. Because this matter has not yet been

certified as a class action, counsel cannot obtain the criminal histories of all putative

                                           8
       Case 1:15-cv-00737-RCL Document 107 Filed 02/08/21 Page 9 of 16




class members without a signed release from each potential class member. 1 DCMR

§ 1004.7.

      Moreover, plaintiffs fail to establish a current need for that criminal history

information to determine liability. See Fed. R. Civ. P. 26(b)(1) (requiring analysis of

“whether the burden or expense of the proposed discovery outweighs its likely

benefit”). Regardless of whether the protections described above strictly govern here,

“those provisions should at least inform a district court’s determination of whether to

compel production … under Federal Rule of Civil Procedure 26.” In re Sealed Case,

381 F.3d at 1214.

      Indeed, “[a]lthough [Rule 26] contains no specific reference to privacy or to

other rights or interests that may be implicated, such matters are implicit in the

broad purpose and language of the Rule.” Seattle Times Co. v. Rhinehart, 467 U.S.

20, 35 n.21 (1984). Thus, “in determining which interests to weigh in the Rule 26

balance, courts look to statutory confidentiality provisions, even if they do not create

enforceable privileges.” In re Sealed Case, 381 F.3d at 1215–16. So, too, when

managing class discovery, “district courts are required to balance the need to promote

effective case management, the need to prevent potential abuse, and the need to

protect the rights of all parties.” Tracy v. Dean Witter Reynolds, Inc., 185 F.R.D. 303,

305 (D. Colo. 1998).

      The provisions cited above demonstrate a strong interest in maintaining the

confidentiality of the information plaintiffs seek. Although persons may obtain their

own criminal histories, the Duncan Ordinance allows non-law enforcement



                                           9
      Case 1:15-cv-00737-RCL Document 107 Filed 02/08/21 Page 10 of 16




personnel—even defense counsel—to obtain the criminal history records of others

only with a signed release. 1 DCMR § 1004.7.4

II.   The Information Sought Is Irrelevant and Unduly Burdensome.

      Plaintiffs fail to demonstrate that the burden of their request is outweighed by

the probative benefit of the information they seek. “[C]onsiderations of both relevance

and proportionality ... govern the scope of discovery” allowed under Rule 26. United

States ex rel. Shamesh v. CA, Inc., 314 F.R.D. 1, 8 (D.D.C. 2016). Admittedly, contact

information of potential class members may be discoverable when necessary to

provide notification of opt-in or opt-out rights. See, e.g., Hoffmann-La Roche Inc. v.

Sperling, 493 U.S. 165, 169 (1989) (discovery necessary to comport with notice

requirement of the Age Discrimination in Employment Act of 1967); Jackson v. N.Y.

Tel. Co., 163 F.R.D. 429, 431 (S.D.N.Y. 1995) (same).

      But plaintiffs seek the information here apparently not for purposes of

establishing liability, but in an attempt to quantify damages, i.e., to determine which

potential class members would not be able to currently qualify to register a handgun

or obtain a license to carry one in public, because of a disqualifying condition (or

“restricted category,” as described by plaintiffs) in their criminal history. See Pls.’




4       As noted, the Duncan Ordinance was originally enacted because “pre-
conviction and post-exoneration arrest information” was being used improperly by
potential employers. Jacobs, 212 F. Supp. 3d at 81 and n.21. The District continues
its efforts to protect such information from improper disclosure. See id. (citing recent
legislative efforts, including that codified at D.C. Code § 32-1342(a) (“An employer
may not make an inquiry about or require an application to disclose or reveal an
arrest or a criminal accusation made against the applicant, which is not pending
against the applicant or did not result in a conviction.”) (alterations omitted).
                                          10
       Case 1:15-cv-00737-RCL Document 107 Filed 02/08/21 Page 11 of 16




Mot. at 1 (citing D.C. Code §§ 22-4503(a)(1)–(a)(6) and D.C. Code § 22-4504(a)(2)).

And plaintiffs candidly concede that the requested information is not strictly

necessary for that purpose, or for their forthcoming motion for summary judgment.

See id. at 2 (“As a technical matter the classes could be defined without the data

identifying potential class members who fell into a restricted category.”); 3 (“Plaintiffs

do not need the information for their summary judgment motion … .”).

      Even assuming plaintiffs’ request does not run afoul of the Duncan Ordinance,

the burden on the District to produce these records would be significant because the

information cannot easily be obtained from the District’s records. As discussed above,

arrest reports generated by the arresting MPD officer do not necessarily capture

whether an arrestee had a prior conviction supporting a charge under D.C. Code §

22-4503(a)(1). Because penalties for violations of the “restricted categories”

provisions in D.C. Code §§ 4503(a)(1) through (a)(6) and 4504(a)(2) are a year or more,

they may only be brought by the USAO. Miller v. Marriott Int’l., LLC, 378 F. Supp.

3d 1, 8 (D.D.C. 2019) (citing D.C. Code § 23-101(c)). Thus, the final decision as to

prosecution under such charges, and the consequent responsibility to verify an

arrestee’s criminal conviction history, belongs to the USAO. In some cases, the MPD

arrest report may contain an indication that the arresting officer chose to search the

arrestee’s criminal conviction history, but the decision to search for such prior

convictions, and to include on the arrest report a charge under D.C. Code §§ 4503(a)(1)

through (a)(6) and 4504(a)(2) based on such history, was discretionary rather than an

official MPD policy. See Ex. 5 (Haines Dep. Tr. Excerpts) at 5–7. Therefore, if such



                                           11
       Case 1:15-cv-00737-RCL Document 107 Filed 02/08/21 Page 12 of 16




charges are listed in the records plaintiffs currently possess, that fact is irrelevant to

the District’s liability (because the final decision on whether to bring such charges

belonged to the USAO) and any previous convictions on those charges in the criminal

histories of the putative class members is irrelevant to the current determination of

liability. Likewise, the absence of criminal history records in an MPD arrest report

does not tend to show that the arrestee did not have a prior felony conviction, because

arresting officers did not consistently conduct criminal history record checks.

      Although plaintiffs contend that the District’s deponent testified that bulk

searches may be run within the District’s CCH database for the criminal histories of

“all putative class members at once[,]” Pls.’ Mot. at 18, plaintiffs are mistaken. Mr.

Dudley, during his deposition, either misunderstood or misheard the question; a

person cannot perform a search within WALES or CCH with a list of names to obtain

bulk criminal history information for everyone on the list. Ex. 6 (Dudley Declaration)

¶¶ 9–10. Only one person at a time may be searched. Id. ¶ 10.

      Even assuming such a search could be run and complete results obtained and

saved in two minutes per person, it would take about 150 hours of work to obtain the

results for the approximately 4,500 putative class members. See Arochi, 2020 WL

7260439 at *2 (motion to compel denied where search of database “would impose a

burden that far outweighs its likely benefit[,]” when search would be largely

duplicative of other searches).

      To the extent plaintiffs seek only records of convictions, that information is a

matter of public record and equally available to plaintiffs and the District, with the



                                           12
       Case 1:15-cv-00737-RCL Document 107 Filed 02/08/21 Page 13 of 16




same burden. “It is well established that discovery need not be required of documents

of public record which are equally accessible to all parties.” Shatsky v. Syrian Arab

Republic, 312 F.R.D. 219, n.10 (D.D.C. 2015) (quoting Dushkin Publ’g Grp., Inc. v.

Kinko’s Serv. Corp., 136 F.R.D. 334, 335 (D.D.C. 1991)). See also, e.g., Tequila

Centinela, S.A. de C.V. v. Barcardi & Co., Inc., 242 F.R.D. 1, 11 (D.D.C. 2007)

(“Typically, courts do not order discovery of public records which are equally

accessible to all parties.”) (citations omitted).

       Plaintiffs’ arguments to the contrary should be rejected. See Pls.’ Mot. at 2

(plaintiffs’ discovery requests are “basically publicly available convictions and

pending court orders and arrest warrants”). Notably, plaintiffs concede that the

District has already provided “the Superior Court conviction history for potential

class members[.]” Id. at 8. It is thus unclear what additional information in the

District’s possession plaintiffs seek that is not protected by the Duncan Ordinance.

See id. at 20 (plaintiffs’ discovery requests “do[ ] not require the District to reveal or

produce any of its computerized criminal history, only to identify persons who have

publicly available convictions and pending court orders and warrants based on [CCH]

and other sources (e.g., CourtView)”); compare Ex. 6 ¶ 11 (indicating that CCH

contains only criminal history within the District of Columbia) with Pls.’ Mot. at 8

(CourtView data export “shows the Superior Court conviction history for potential

class members if not their entire conviction history from all jurisdictions.”).5



5     The cited “restricted categories” of the District’s gun laws are not limited to
convictions in the District of Columbia. See D.C. Code §§ 22-4503(a)(1) (“Has been
convicted in any court of a crime punishable by imprisonment for a term exceeding
                                            13
       Case 1:15-cv-00737-RCL Document 107 Filed 02/08/21 Page 14 of 16




      Plaintiffs cite, and provide a copy of, plaintiff Maggie Smith’s Pretrial Services

Report [98], but that report was generated by the Pretrial Services Agency, an arm

of the Court Services and Offender Supervision Agency (a federal agency). Copeland

v. District of Columbia, Civil Action No. 14-1708 (RJL), 2020 WL 7646886, *8 (Dec.

23, 2020); Paavola v. United States, 459 F. Supp. 3d 21, 34 (D.D.C. 2020). Plaintiffs

argue that their request “includes databases under the control of other stakeholders

in the District’s criminal justice system … which [the District] had the ‘legal right to

obtain … on demand … .’” Pls.’ Mot. at 23 (citing Huthnance v. District of Columbia,

255 F.R.D. 285, 292–93 (D.D.C. 2008) and Alexander v. FBI, 192 F.R.D. 50, 53 (D.D.C.

2000)). Again, plaintiffs are incorrect.

      Notwithstanding that the “legal right to obtain” language does not appear in

either of the cases cited, plaintiffs have otherwise failed to provide any authority for

the proposition that the District can require federal agencies to provide the

documents and information plaintiffs now demand—their argument is no more than

conclusory. See, e.g., D.L. v. District of Columbia, 251 F.R.D. 38, 46 (D.D.C. 2008)

(“‘With regards to the term ‘control,’ it has been well established that the test for

control is not defined as mere possession, but as the legal right to obtain such

documents on demand.’ [D]efendant District of Columbia has such control with

respect to the documents in the possession of its agencies … .”) (emphasis added)



one year”); 22-4503(a)(6) (“or any similar provision in the law of another jurisdiction”);
22-4504(a)(2) (“has been convicted in the District of Columbia of a violation of this
section or of a felony, either in the District of Columbia or another jurisdiction”). The
burden on the District and plaintiffs to search for publicly available conviction
information from jurisdictions other than the District is the same.
                                           14
      Case 1:15-cv-00737-RCL Document 107 Filed 02/08/21 Page 15 of 16




(citation omitted); Texas v. Holder, Civil Action No. 12-128, 2012 WL 13070110, *2

(D.D.C. June 8, 2012) (“[Plaintiff] has failed to meet its burden of establishing that

the [defendant] has the legal right to obtain on demand the documents and databases

from the federal agencies.”). The District has already provided conviction histories for

putative class members from records maintained by the Superior Court; the burden

to produce broad public-record criminal conviction histories from any other

jurisdiction would be onerous and disproportionate to the needs of the case.

                                   CONCLUSION

      For the foregoing reasons, the Court should deny plaintiffs’ motion to compel

responses to interrogatory and document production requests.

Dated: February 8, 2021.         Respectfully submitted,

                                 KARL A. RACINE
                                 Attorney General for the District of Columbia

                                 TONI MICHELLE JACKSON
                                 Deputy Attorney General
                                 Public Interest Division

                                 /s/ Fernando Amarillas
                                 FERNANDO AMARILLAS [974858]
                                 Chief, Equity Section

                                 /s/ Andrew J. Saindon
                                 ANDREW J. SAINDON [456987]
                                 Senior Assistant Attorney General
                                 BRENDAN HEATH [1619960]
                                 Assistant Attorney General
                                 400 Sixth Street, N.W., Suite 10100
                                 Washington, D.C. 20001
                                 (202) 724-6643
                                 (202) 730-1470 (fax)
                                 andy.saindon@dc.gov



                                          15
Case 1:15-cv-00737-RCL Document 107 Filed 02/08/21 Page 16 of 16




                       Counsel for Defendant




                              16
